Citation Nr: 1643525	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-15 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The September 2011 rating decision increased the rating for the Veteran's lumbar spine disability to 40 percent, effective June 24, 2011, and continued the 10 percent rating assigned for his left knee disability.

The April 2014 rating decision assigned a 20 percent rating bilaterally for radiculopathy of the lower extremities, effective June 24, 2011, as a component of the lumbar spine increased rating claim; therefore, the initial ratings assigned for radiculopathy are included in the present appeal, as reflected on the title page of this decision.

The Veteran appeared at a hearing before the undersigned in April 2016.  A transcript of the hearing is of record.

During the June 2016 hearing, the Veteran testified the functional impairment resulting from his service-connected disabilities was a factor in his decision to retire from a position with the Fort Allen State Police.  The Board finds the issue of TDIU is a component of the current appeal as unemployability has been reasonably raised by the Veteran's hearing testimony.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the June 2016 hearing, the Veteran testified his lumbar spine and left knee disabilities have increased in severity since his most recent examinations in September 2011.  Specifically, he testified he has had approximately nine incapacitating episodes for which he was prescribed bed rest in the past year and has also been receiving cortisone injections since approximately 2013.  He further testified he has had left knee surgery to repair a meniscus since the September 2011 examination.  Thus, a new examination is necessary to make an informed decision regarding the current severity of the service-connected disabilities that are the subject of this appeal.  See Snuffer v Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist requires VA to provide an examination when there is evidence of increased disability since the last examination).

Additionally, the record does not include any treatment records from the requisite rating period even though the record clearly establishes the Veteran has received treatment during this period.  VA's duty to assist requires efforts to ensure all available treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

The issue of entitlement to TDIU is intertwined with the ratings assigned for the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Additionally, the AOJ has not considered the issue in the first instance.  Thus, it must be remanded to the AOJ to ensure the Veteran is afforded the requisite due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Ask the Veteran to identify any outstanding private treatment records that may be relevant to the present appeal and make reasonable efforts to assist the Veteran in obtaining any such records.

3.  Schedule the Veteran for a new VA spine examination to determine the current severity of his service-connected lumbar spine disability, to include radiculopathy of the lower extremities and any other associated neurological impairment.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

4.  Schedule the Veteran for a new VA knee examination to determine the current severity of his service-connected left disability.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

5.  Once the foregoing is completed, develop and adjudicate the issue of entitlement to TDIU, to include scheduling the Veteran for an examination to determine whether it is at least as likely as not that his service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES L. MARCH
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

